Relator is under indictment for the offense of rape. By habeas corpus proceeding before Hon. J. B. Keith, Judge of the Twenty-ninth Judicial District, relator sought release upon bail. His request for bail was denied and he was remanded to the custody of the sheriff.
The record before us is incomplete in two particulars. The hearing was had in vacation, and in such case the transcript of the proceedings must be certified by the judge. Art. 857, C. C. P. (1925). The present transcript is certified by the clerk. This is proper only when the hearing is had by the court in session. Ex Parte Francis, 91 Tex.Crim. Rep.,239 S.W. 937. The record shows no notice of appeal from the judgment remanding relator. Without such notice no jurisdiction is given this court. Ex Parte Shearman, 89 Tex.Crim. Rep.,230 S.W. 691; Ex Parte Francis, 91 Tex.Crim. Rep., 239 S.W. 957.
The cause is dismissed.
Dismissed. *Page 147